Case 3:20-cv-04466-VC Document 50-2 Filed 12/17/20 Page 1 of 4




                EXHIBIT 1
    Case 3:20-cv-04466-VC Document 50-2 Filed 12/17/20 Page 2 of 4


                                        Pages 1 - 35

                  UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

         BEFORE THE HONORABLE MAXINE M. CHESNEY, JUDGE


MORTAR AND PESTLE CORP. d/b/a     )
OLEA RESTAURANT,                  )
                                  )
           Plaintiff,             )
                                  )
  VS.                             )     No. C 20-3461 MMC
                                  )
ATAIN SPECIALTY INSURANCE         )
COMPANY a/k/a ATAIN INSURANCE     )
COMPANY,                          )
                                  )
           Defendant.             )
                                  )     San Francisco, California
                                        Friday, September 11, 2020



           TRANSCRIPT OF VIDEOCONFERENCE PROCEEDINGS

APPEARANCES:   (via Zoom Video Conferencing)

For Plaintiff:
                          LEVIN SEDRAN & BERMAN LLP
                          510 Walnut Street, Suite 500
                          Philadelphia, Pennsylvania 19106-3697
                    BY:   DANIEL LEVIN, ESQ.

For Defendant:
                          MOKRI VANIS & JONES, LLP
                          4100 Newport Place, Suite 840
                          Newport Beach, California 92660
                    BY:   GAILANN Y. STARGARDTER, ESQ.




Reported By:      Katherine Powell Sullivan, CSR #5812, CRR, RMR
                  Official Reporter - U.S. District Court
         Case 3:20-cv-04466-VC Document 50-2 Filed 12/17/20 Page 3 of 4       34


1    given anybody in the past.     So that will help you, hopefully,

2    in that regard.

3         But no matter what I do ultimately, I do think the

4    plaintiff should have a shot at making their very best record.

5    If I end up staying with my initial read of this, at least

6    they'll have had a chance to make their best showing.

7         I will say this, and you can keep it in mind for how

8    you're going to plead an amended complaint.        We are all

9    operating under the same potential of virus-contaminated

10   surfaces.   Every time one of us goes out and touches anything

11   and comes back and puts our hands on a surface, there may be

12   virus.

13        There may be someone in my chambers walking around who's

14   asymptomatic.   We're all living where we're living.        Our houses

15   are not uninhabitable.    Our places of work are not

16   uninhabitable by reason of physical damage.        We are all there.

17        And so it's true in stay at home, at least in California,

18   strangers weren't supposed to be able to come into your house.

19   But we're not all suing saying we've got damage to our house.

20   So I'm not sure where the distinction lies, but I'm leaving it

21   to you to try to make that.

22        And I guess that's all for today.       I thank you, both, --

23            THE CLERK:   Your Honor --

24            THE COURT:   -- for the work you've put into this.

25        Yes.
         Case 3:20-cv-04466-VC Document 50-2 Filed 12/17/20 Page 4 of 4


1                         CERTIFICATE OF REPORTER

2             I certify that the foregoing is a correct transcript

3    from the record of proceedings in the above-entitled matter.

4    DATE: Thursday, September 17, 2020

5

6

7

8            ______________________________________________

9            Katherine Powell Sullivan, CSR #5812, RMR, CRR
                           U.S. Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
